DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunsche et al. [US 2018/0173104 A1].

Regarding claims 1 and 15, Hunsche et al. discloses a method (Figs. 2-6) / a computer program product comprising a non-transitory computer readable medium having instructions therein (paragraphs [0081]-[0083]), comprising: 
obtaining a training data set comprising: (i) a simulated pattern associated with a mask pattern to be printed on a substrate (paragraph [0074]), (ii) inspection data of a printed pattern imaged on the substrate using the mask pattern (paragraph [0074]), and (iii) measured values of a parameter of the patterning process applied during imaging of the mask pattern on the substrate (paragraph [0077]); and 
training, by a hardware processor system, a machine learning model for the patterning process based on the training data set to predict a difference in a characteristic of the simulated pattern and the printed pattern (paragraphs [0069]-[0083] teaches wherein the actual values of the processing parameters, under which a pattern is processed onto the substrate, may be useful for predicting whether the pattern is a defect or the probability thereof).

Regarding claims 2, 3, 16 and 17, Hunsche et al. discloses wherein the training is an iterative process comprising: receiving the inspection data comprising a printed pattern image, and the measured values of the parameter of the patterning process; obtaining, via simulating using a patterning process model and based on the measured values of the parameter of the patterning process, the simulated pattern; predicting, via the machine learning model, an image corresponding to the simulated pattern; determining the difference between the predicted image and the printed pattern image; and adjusting one or more model parameter values of the machine learning model such that the difference between the predicted image and the printed pattern image is reduced, wherein the adjusting of the one or more model parameter values of the machine learning model comprises: determining a gradient map of the difference between the predicted image and the printed pattern image as a function of a model parameter; identifying the one or more model parameter values based on the gradient map such that the difference between the predicted image and the printed pattern image is reduced; and adjusting the one or more model parameter values based on the identified values (paragraphs [0069]-[0083], see also Figs. 2-6).

Regarding claim 4, Hunsche et al. discloses wherein the simulated pattern is an aerial image, a mask image, a resist image, and/or an etch image (paragraphs [0074] and [0075]).

Regarding claim 5, Hunsche et al. discloses wherein obtaining the simulated pattern comprises performing a simulation, using a patterning process model and using the mask pattern as an input, to produce the simulated pattern (paragraphs [0074] and [0075]).

Regarding claim 6, Hunsche et al. discloses wherein the simulated pattern comprises a hot spot that is likely to fail when imaged on the substrate (paragraphs [0069] and [0070]).

Regarding claim 7, Hunsche et al. discloses wherein the simulated pattern comprises a pattern that does not satisfy a lithography manufacturability check (paragraphs [0069] and [0070]).

Regarding claim 8, Hunsche et al. discloses wherein the characteristic of the simulated pattern or the printed pattern is a critical dimension of a feature of the simulated pattern, or a contour of a feature of the simulated pattern (paragraphs [0069], [0070] and [0074]).

Regarding claim 9, Hunsche et al. discloses wherein the inspection data comprises defect data of the imaged substrate obtained via an inspection apparatus (paragraphs [0069]-[0074]).

Regarding claim 10, Hunsche et al. discloses wherein the inspection data is an image of the printed substrate, wherein the image is a scanning electron beam image and/or an optical metrology image (paragraph [0073]).

Regarding claim 11, Hunsche et al. discloses wherein the parameter of the patterning process is a dose and/or a focus (paragraph [0077]).

Regarding claim 12, Hunsche et al. discloses wherein the measured values of the parameter of the patterning process are obtained via a metrology tool (paragraph [0077]).

Regarding claims 13, 14, 18 and 19, Hunsche et al. discloses wherein the machine learning model is a convolutional neural network and wherein the adjusting of the one or more model parameter values comprises adjusting one or more selected from: one or more weights of a layer of the convolutional neural network, one or more biases of a layer of the convolutional neural network, one or more hyperparameters related to the convolutional neural network, and/or a number of layers of the convolutional neural network (paragraphs [0069]-[0083], see also Figs. 2-6).

Regarding claim 20, Hunsche et al. discloses wherein the simulated pattern comprises a hot spot that is likely to fail when imaged on the substrate and/or comprises a pattern that does not satisfy a lithography manufacturability check (paragraphs [0069] and [0070]).

Response to Arguments

Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive.
Applicant argues that the applied reference does not teach “training, by a hardware processor system, a machine learning model for the patterning process based on the training data set to predict a difference in a characteristic of the simulated pattern and the printed pattern”, see pages 7-8 of the remarks.
	The Examiner respectfully disagrees. Hunsche et al. discloses “parameters of the contours may be used as in a training set for a classifier. Other possible criteria may be determined from parameters extracted from the images such as CDs, EPEs, contour area, normalized contour area, acceptable contour bounds, etc.” (paragraph [0078]), wherein “The term “classifier” refers to the mathematical function, implemented by a classification algorithm that maps input data to a category” (paragraph [0074]). Therefore, Hunsche et al. does indeed disclose training an algorithm to determine the difference in a characteristic of the simulated pattern and the printed pattern (paragraphs [0074] and [0078]).
	As such, Applicant’s arguments are not persuasive and the rejection under 35 USC § 102 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882